Citation Nr: 0938262	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disability, characterized by 
degenerative disc disease and mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1956 to December 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, the Veteran presented testimony before the 
undersigned during a hearing at the RO.

The Board notes that service connection was awarded for S1 
radiculopathy of the right lower extremity by means of a 
rating decision dated in September 2007.  The Veteran 
submitted a timely notice of disagreement with the assigned 
rating in November 2007 and a statement of the case was 
issued in June 2008.  The Veteran has not perfected an 
appeal.  While the notice of disagreement was submitted on a 
VA Form-9, an appeal has not been perfected because the VA 
Form-9 was received prior to issuance of the statement of the 
case.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  
Accordingly, the matter of entitlement to an initial 
disability rating in excess of 20 percent for S1 
radiculopathy of the right lower extremity is not in 
appellate status and will not be further addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

Review of the claims file indicates that there may exist 
outstanding medical records of pertinent treatment involving 
treatment for the Veteran's lumbar spine disability that 
could have bearing on this claim. Specifically, the Veteran 
has testified that he has been receiving regular steroid 
injections and been prescribed bed rest by a physician.  The 
claims file does not contain any medical records, private or 
VA, as of November 2007.  Such records could potentially be 
helpful in assessing the current severity of the Veteran's 
lumbar spine disability.

Additionally, the Veteran has testified that he his 
experiencing incapacitating episodes requiring bed rest three 
times a week.  In light of this testimony, the Board finds 
that an additional examination would be helpful in the 
adjudication of the claim. 

The Veteran submitted additional evidence and argument, 
without waiver of initial RO consideration, which was 
received by the Board in October 2009.  In light of the need 
to remand this case as discussed above, this evidence should 
be considered by the RO in readjudicating the claim.  See 38 
C.F.R. §§ 20.800 and 20.1304(c) (2008)

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records regarding treatment 
for a lumbar spine disability. 

2.	Thereafter, arrange for the Veteran to 
undergo a VA orthopedic examination in 
support of his claim for a higher 
evaluation for his lumbar spine 
disability.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a)  Identify and describe the severity of 
all lumbar spine symptomatology, 
including, if appropriate, pain, 
limitation of motion, ankylosis, abnormal 
gait and/or spinal contour, spasm, and 
guarding;
        
b)  Identify the frequency and duration of 
any incapacitating episodes of disc 
disease the Veteran suffers during a 12 
month period;

c)  Consider whether the Veteran's lumbar 
spine symptoms cause functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or endurance, 
or the absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups or 
after repetitive use in terms of 
additional loss of motion beyond that 
which is observed clinically.

3.  After the development requested above 
has been completed to the extent possible 
along with any additional development 
deemed necessary, the AMC/RO should again 
review the record (to include the evidence 
and argument received by the Board in 
October 2009).  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case to include 
consideration of any evidence added to the 
file since issuance of the Supplemental 
Statement of the Case of September 2008 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


